BROCK, Judge.
The question which is squarely presented by this appeal is whether an out-of-state conviction of operating a motor vehicle upon the public highway while under the influence of intoxicating liquor or an impairing drug is to be counted as a conviction for the purpose of the operation of the mandatory provision of G.S. 20-19 (e). Judge Peel, in effect, ruled that the out-of-state conviction was not to be considered as a conviction for the purposes of the application of G.S. 20-19 (e).
We disagree with his honor on this question. It seems to us that to eliminate an out-of-state conviction from consideration for the purpose of mandatory revocation under G.S. 20-19 (e) would partially circumvent the clear intent of the legislature.
The judgment entered by Judge Peel is
Reversed.
Judges Parker and Hedrick concur.